Per Curiam:

There were no written pleadings in this case. The defendant in error, as plaintiff, brought suit in a justice court against the plaintiff in error and recovered a judgment. On appeal to the county court, the same judgment was rendered. It is impossible to tell from the abstract just what the suit was about. The contention seems to be with regard to the sufficiency of the evidence. It appears from the abstract that the plaintiff testified that the defendant justly owed him and the defendant testified that he did not. In this state of the record this court cannot presume to know more about the case than the two courts that heard it. The judgment is, therefore, affirmed.

Judgment affirmed.

Department One.